Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 15, 2015

The Court of Appeals hereby passes the following order:

A15A1866. THE GIBSON LAW FIRM, LLC v. MILLER BUILT HOMES,
    INC.

      In 2013, the trial court awarded attorney fees under OCGA § 9-15-14 to Miller
Built Homes, Inc. against Catherine Gibson McCauley and The Gibson Law Firm.
We granted the application for discretionary appeal filed by McCauley and the firm,
and we vacated the fee award and remanded the case with direction to the trial court.
Gibson Law Firm, LLC v. Miller Built Homes, 327 Ga. App. 688 (761 SE2d 95)
(2014). After rehearing the matter, the trial court entered a new fee award against
McCauley and the firm. The firm now appeals that award directly to this Court. But
appeals from orders granting attorney fees under OCGA § 9-15-14 must be made by
discretionary application. See OCGA § 5-6-35 (a) (10). The firm’s failure to comply
with the discretionary review procedure deprives us of jurisdiction over this appeal.
See Capricorn Systems v. Godavarthy, 253 Ga. App. 840 (560 SE2d 730) (2002).
Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            06/15/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.